DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts for recreating and displaying chronology of market events that led to a variation in profit and loss (PnL) account of an entity implementing a trading strategy. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of detecting a PnL variation by analyzing a value of an aggregated PnL account associated with one or more securities traded by the entity; analyzing order entry channels sent and received by the plurality of processing 10devices, the order entry channels comprising orders placed by the entity, and identifying therefrom the order that, when fulfilled, led to a transaction that caused the PnL variation; identifying, from the plurality of processing devices, the one that placed the order which led to the transaction, said one processing device being referred to as the executing 15processing device; analyzing market data feeds that were used by the executing processing device when the identified order was fulfilled; further identifying, from said market data feeds used by the executing processing device, the market events that were concomitant with the transaction that caused the 20PnL variation; organizing the concomitant market events in a time frame to obtain a chronological representation thereof, from the executing processing device's standpoint; displaying within the same graphical user interface: the life cycle of the identified order that led to the transaction, wherein the life 25cycle data is obtained from the entity's order entry channels, and the market events concomitant to said transaction, wherein the market events are provided by the market data feeds; whereby the graphical user interface automatically recreates and displays the chronology of market events that led to the transaction that caused the variation of the PnL account. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as processors and user interface. That is, other than reciting these generic computer components, nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the generic computer components, the claimed steps can be accomplished manually. These limitations fall under the observation, evaluation, judgement or opinion of the “mental processes” group and/or the fundamental business practice of the “certain methods of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors. The one or more processors in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. The user interface (display) is recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 22 recites system claim equivalent of claim 1. This claim is similarly rejected under the same rationale as claim 1, supra.

Claim 2 recites continuously calculating the value of the aggregated PnL account associated to the one or more securities.  This limitation further narrows the abstract idea in claim 1, but nonetheless still part of the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 3 recites wherein the step of 5detecting the variation in the PnL account comprises at least one of: detecting unusual variations that are below or above a given threshold, detecting variations using machine learning algorithms, and comparing the variation to a statistical distribution of PnL variations for said one or more securities.  These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 4 recites wherein the order life 10cycle comprises at least one of: the time at which the order was placed, modified, killed, executed/fulfilled or cancelled by the entity conducting the trading strategy; the bid or ask price associated to said order, and the bid or ask volume associated to said order15; the acknowledge times of exchanges, including the acknowledge time at which the new order was received at the exchange ("ack on new order") and the acknowledge time at which the order was cancelled at the exchange ("ack on cancel order"); "fills" information including the time at which the order was fulfilled or executed, the price at which the order was fulfilled and the volume at which the order was fulfilled, 20wherein the order can be partially or fully fulfilled.  
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 5 recites displaying, in the graphical user interface, additional market event data and/or additional order entry data from the standpoint of additional processing devices, wherein said additional processing devices can be part of the plurality of processing devices or not.  
The additional elements of processor and display are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 256 recites wherein the method comprises a step of calculating a time delay between an actual time at which one of the market events occurred at an exchange and its receipt time at the executing processing device, in order to determine whether the variation was caused by said time delay at the executing processing device.  
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The additional element of processor is as addressed in the Steps 2A2 and B in the claim 1 analysis above. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 7 recites wherein the method comprises a step of calculating a time delay between a time at which one of the market events was received at a given one of the processing devices and its receipt time at the executing processing device.  
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The additional element of processor is as addressed in the Steps 2A2 and B in the claim 1 analysis above. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 58 recites wherein the user interface displays: a first panel comprising at least a price axis, for displaying price representations of the securities associated with the market events, and for displaying transaction representations associated with said securities; and 10a second panel comprising a time axis for displaying the life cycle of the identified order; wherein the price representations displayed on the first panel are synchronized with the time axis of the second panel.  
The additional element of the display is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Claim 9 recites a step of 15measuring time differences between any two market events and/or order representations displayed on the user interface, with at least a fraction of second precision, and displaying said time differences on the graphical user interface. 
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The additional element of display is as addressed in the Steps 2A2 and B in the claim 1 analysis above. The claim is similarly rejected under the same rationale as claim 1, supra.

 Claim 10 recites measuring time differences between first and second market events, both represented on the same 20user interface, within the same time frame, by capturing a first input by a user on the graphical user interface, positioned on or close to the first market event representation; receiving a second input by the user on the graphical user interface, positioned on or close to second market event representation; and 25displaying on the graphical user interface the time difference between the first and second representations.  
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The additional element of display is as addressed in the Steps 2A2 and B in the claim 1 analysis above. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 11 recites displaying the graphical user interface with a resolution that is a function of the timestamps of the market data and orders data contained in the market data feeds and order entry channels.  
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The additional element of display is as addressed in the Steps 2A2 and B in the claim 1 analysis above. The claim is similarly rejected under the same rationale as claim 1, supra.

Claims 12-13 recite wherein the resolution of the graphical user interface is at least in the order of fractions of seconds; displaying the graphical user interface by zooming therein or thereout, down to the resolution of the 5market event and order data timestamps, allowing users to better visualize the market event and order representations.
The additional element of display is as addressed in the Steps 2A2 and B in the claim 1 analysis above. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 14: Ineligible.
The claim recites a series of acts for identifying chains of market events that led to unusual profit and loss (PnL) variations in a PnL account of a group of securities traded by an entity implementing a trading strategy. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of: for each of a selected group of transactions completed for a security or group of securities traded by the entity: calculating the PnL account value of the security or group of securities before 15and after the transaction occurred, and determining a PnL variation associated with the transaction; identifying the order placed by the entity that led to the transaction; identifying the processing device that placed the order; identifying the market data feeds used by the processing device before or after 20the time the transaction occurred; identifying, from the market data feeds used by the processing device, the market events that occurred before the transaction, or thereafter, over a given period, said market events referred to as concomitant market events to the transaction; 25auditing the concomitant market events and classifying them into market event classes, a market event class comprising: the transaction and at least one concomitant market event; continuously associating with each market event class, the PnL variation determined 34 when a given transaction occurred and was preceded or followed by the concomitant market events in said class; detecting an unusual PnL variation associated with a class by continuously comparing each PnL variation of a class to the statistical distribution of the PnL variations of said 5class, whereby the chain of events that led to the unusual variation corresponds to the market events of said class. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as processors. That is, other than reciting these generic computer components, nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the generic computer components, the claimed steps can be accomplished manually. These limitations fall under the observation, evaluation, judgement or opinion of the “mental processes” group and/or the fundamental business practice of the “certain methods of organizing human activity” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors. The one or more processors in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.



Claim 15 recites wherein the step of identifying the orders associated with the transactions comprises a step of analyzing the order entry channels sent to the different exchanges by the remote processing devices of 10the entity.  
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The additional element of the processor is as addressed in the Steps 2A2 and B in the claim 14 analysis above. The claim is similarly rejected under the same rationale as claim 14, supra.

Claim 16 recites wherein the given period during which the market events are identified as concomitant with the transaction comprises at least the duration or life cycle of the identified entity order associated with the transaction.
  These limitations further narrow the abstract idea in claim 14, but nonetheless still part of the abstract idea. The claim is similarly rejected under the same rationale as claim 14, supra.

Claim 1517-18 recite wherein the step of auditing the concomitant market events and classifying them into market event classes comprises a step of organizing the concomitant market events in a time frame to obtain a chronological representation of the market events from the standpoint of the processing device that placed the order that led to the transaction that caused the PnL variation;20 wherein the market event classes are predetermined and associated to known trading strategy slippages or are created as the transactions are being completed, whereby the market event classes are continuously being updated.  
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The additional element of the processor is as addressed in the Steps 2A2 and B in the claim 14 analysis above. The claim is similarly rejected under the same rationale as claim 14, supra.

Claim 19 recites wherein the step of 25detecting an unusual variation comprises comparing each PnL variation to an average PnL variation for the transaction associated with a market event class.  
These limitations further narrow the abstract idea in claim 14, but nonetheless still part of the abstract idea. The claim is similarly rejected under the same rationale as claim 14, supra.

Claim 20 recites wherein the step of detecting an unusual variation comprises detecting a change in the shape of the statistical distribution of the PnL account values, such as a bimodal distribution.  
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.

Claim 21 recites generating an alert when an unusual PnL variation for a given market event class is detected, said alert comprising an indication of the chain of events that led to the unusual variation.
These limitations further narrow the abstract idea in claim 1, but nonetheless still part of the abstract idea. The claim is similarly rejected under the same rationale as claim 1, supra.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al. (USPAP 2015/0324915) teaches trading platform that aggregates multiple orders related to a single trade position and present those orders for the trader; enables the user to select and apply default options trading strategies; aggregates trade positions, such as option positions having the same or similar expirations, for presentment in a single interface; and records and presents trade position variations investigated by a trader in a simplified manner (abstract).
Petrino (USPAP 2008/0270289) teaches an exemplary screen shot of a backtest run strategy generator that is displayed to a user upon selection of a generate variations button. In addition to the information displayed in the modify strategy window, the backtest run strategy generator further includes a test strategy variations field adapted to display a numerical indication of the trading strategy variations (e.g., 100) selected by the user. It also includes the generate variations button shown on the backtest run editor (0201-0202, fig. 13).

	Hansen et al (USPAP 2006/0129473) teaches an interface that generates a single indicium correlating to variation of trading strategy (fig. 3, claim 30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691